Title: From George Washington to the Commissioners for the District of Columbia, 18 September 1796
From: Washington, George
To: Commissioners for the District of Columbia


        
          Gentlemen,
          Philadelphia 18th Septr 1796
        
        More than once, the Spanish Minister expressed, with pleasing solicitude, the intentions of his Government to erect in the Federal City a suitable Building for the accommodation of its Representative, near the Government of the United States; provided a convenient & agreeable Site could be obtained for the purpose. I always answered that this measure would be very pleasing & agreeable to me; & that I was sure the Commissioners of the Federal City would feel happy in accommodating him with ground for these Buildings.
        But on Tuesday last he told me, that application had been made to you through, or by Mr Barry, and difficulties (which he was not able to explain to me) had occurred. I hope they can be removed, for in my opinion, a precedent of this sort may influence other foreign Governments to follow the example, which would, I conceive, contribute much more to the advancement of the City than any pecuniary consideration to be derived from the Sale of the Lots.
        I shall not dwell however on the subject in this letter, as I expect in eight or ten days to be in the City, and will renew the

matter then. With very great esteem & regard I am—Gentlemen Your Obedt Servt
        
          G: Washington
        
      